Citation Nr: 1302440	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.  He died in November 2001.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO determined that the appellant could not be recognized as the Veteran's surviving spouse for purposes of receiving VA benefits.  


FINDINGS OF FACT

The appellant has withdrawn her appeal seeking entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2012).

In June 2009, the appellant submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting her appeal as to the issue of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  In December 2012, the appellant, through her representative, submitted correspondence expressing her desire to withdraw from appellate review her claim for entitlement to VA death benefits as the Veteran's surviving spouse.  The appellant's statement indicating her intention to withdraw the claim on appeal satisfies the requirements for withdrawal of a substantive appeal.  As the appellant has withdrawn her appeal as to the issue of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, and must dismiss that claim.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2012).


ORDER

The appeal concerning the issue of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


